Citation Nr: 0008315	
Decision Date: 03/28/00    Archive Date: 04/04/00

DOCKET NO.  95-36 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina




THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for defective hearing.  

2.  Entitlement to an increased (compensable) evaluation for 
the service-connected residuals of a fracture of the right 
ankle.  




REPRESENTATION

Appellant represented by:	The American Legion





WITNESSES AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1956 to 
September 1958.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal of October 1994 and May 1996 rating 
decisions of the RO.  

The Board remanded this matter in April 1997 in order to 
afford the veteran an opportunity to testify at a hearing 
before a Member of the Board at the RO.  

Then, in June 1998, the case was remanded once again for 
additional development of the record.  



REMAND

As noted hereinabove, in April 1997, the case was remanded 
for the purpose of conducting a hearing before a Member of 
the Board at the RO.  In lieu of such hearing, the veteran 
elected to testify via a videoconference hearing at the RO 
with a Member of the Board sitting in Washington, DC.  This 
hearing was held in June 1997.  

In correspondence dated in February 2000, the Board advised 
the veteran that the Member who had conducted the June 1997 
hearing was no longer employed by the Board.  Since the law 
requires the Board Member who conducted a hearing on an 
appeal to participate in any decision made on that appeal, 
the veteran was notified of his right to have another hearing 
with a different Member of the Board.  38 U.S.C.A. § 7107(c) 
(West Supp. 1999); 38 C.F.R. § 20.707 (1999).  

By letter received at the Board on March 20, 2000, the 
veteran indicated that he wished to be afforded another 
personal hearing with a Member of the Board via 
videoconference at the RO.  

Accordingly, this case must be REMANDED to the RO for the 
following action.  

The RO should take appropriate steps in 
order to schedule the veteran for a 
personal hearing with a Member of the 
Board via videoconference at the local 
office, in accordance with his request.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition.  By this REMAND, the Board 
intimates no opinion, either legal or factual, as to any 
final determination warranted in this case.  

No action is required of the veteran until he is notified by 
the RO.  The purpose of this REMAND is to afford the veteran 
due process of law.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  


